Title: Enclosure: Thomas Jefferson’s Memorandum to Samuel J. Harrison on Wine, [ca. 18 September 1817]
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


                        
                            ca. 18 Sept. 1817
                        
                        Roussillon wine. this resembles Madeira in colour & strength. with age it is higher flavored; it is considered  on a footing with Madeira & dry Pacharetti, and is equll equally used at the best tables of the continent of Europe. there are many kinds of wine made in Roussillon, but that here meant is the Roussillon of Rivesalt. it costs 74. cents a gallon there, & the duty here is 25. cents the gallon if brought in cask as should be.
                        Hermitage. this is one of the first wines of France. the white is much the best. costs 83½ cents a bottle there, bottle included. it is a pretty strong wine, & high flavored. duty 15. cents a bottle.
                        Florence wine. there are several crops under different names but that of Montepulciano is the only good, and that is equal to the best Burgundy. it must  come in strong bottles well cemented. when sent in the flask, much of it spoils. cost there 25 cents, a bottle, duty here 15. cents. requires a good cellar, being a very light wine.
                        Claret of Marseilles. made there by a mr Bergasse by putting together different grapes, so that it is the genuine juice of the grape, and so perfect an imitation of the finest Bordeaux, as not to be distinguishable. the Bordeaux merchants get it from Bergasse paying one franc a bottle, bottle included, & send it to the US. as of the growth of Bordeaux, charging 4. francs a bottle.
                        Capt Bernard Peyton, of the Commission business in Richmond, will import these on commission, the cost being advanced him here & a reasonable commission allowed him. the Florence is imported from Leghorn. the others from Marseilles. I give him letters to my correspondents there which will insure him faithful supplies both as to quality & price
                    